Van Brunt, J.
The only difficulty which I have in the disposition of this case is the opinion of Hr. justice Shipman in a case of exactly parallel character, in which he has decided that an action of this nature cannot be maintained. An examination of his opinion will show that his conclusion was founded upon the cases of Whitford agt. Panama Railroad Company (23 N. Y., 465); Richard agt. New York Central Railroad Company (98 Mass., 85); and Woodard agt. Michigan Southern and Northern Indiana Railroad Company (10 Ohio State, 121). The question in the case of Whitford agt. Panama Railroad Company, was whether an action could be maintained in the courts of this state for damages resulting from a death caused by the culpable negligence of the defendants while operating their railroad in Hew Grenada. The plaintiff ii$ that case sought to recover solely by virtue of the “acts” of the state of Hew Yorkj passed in 1847 and 1849, and the court decided that those acts did not apply where the injury was not committed in this state, but in a foreign country. Ho cause of action, such as was given by the act in question, was known to the common law, and neither was any given by the laws of Hew Grenada. The court, in that-case, however, says that, “whatever liability the defendants incurred by the laws of Hew Grenada might well be enforced in the courts of this state. The defendant is a domestic corporation, being readily compellable to answer here. But the rule of decision would still be the law of Hew Grenada, which the court and jury must be made acquainted with by the proof exhibited before them.” In another place the court clearly say, that if a statute similar to ours had *309existed in New Grenada the action could have been maintained.
It is true that these suggestions, made in the opinion of the learned justice, who wrote the opinion in the court of appeals, in the case of Whitford agt. Panama Railroad Company (supra), were not necessary to the decision of -that case, yet I think they throw considerable light upon the theory upon which all these cases are decided.
The case of Richardson agt. New York Central Railroad Company, decides that an administrator appointed in Massachusetts cannot maintain an action in that state on the statute of another state which gives to the personal representative of a person killed by the wrongful act, &c., a right to maintain an action for damages in respect thereof.
An examination of that case will show that the decision was based upon the ground that the statute of New York gives a new and peculiar system of remedy by which rights of action are transferred from one person to another in a mode which the common law does not recognize and which is not in conformity with laws or practice of Massachusetts.
The court use this language: “ The only construction which the statute can receive is, that it confers certain new and peculiar powers upon the personal representatives in New York. The administrator in Massachusetts is in privity with the New York administrator only to the extent which our laws recognized. A succession in the right of action not existing by the common law, cannot be prescribed by the laws of one state to the tribunals of another. It is upon this principle that the negotiability of contracts, and whether an assignee can maintain an action in his own name, is held to be determined by the lex fori, and not by the lex loci contractus / a matter not of right but of remedy.”
It seems to me that the reasoning of this case clearly indicates that if the law of Massachusetts had given the same succession in the right of action to the personal representatives for damages resulting from the death of a person killed *310by wrongful act, &c., as was given by the state of New York, a different decision would have been arrived at, because the decision which was rendered was based upon the ground that an administrator could not enforce a remedy in the courts of Massachusetts, which the common law did not recognize, and which was in conflict to the law and practice of that state.
The case in Ohio was decided upon precisely similar grounds.
It appears from the allegations in the complaint in this action, that the act of New Jersey is in entire consonance with the policy of the state of New York, as declared by its acts of 1847 and. 1849. Such being the case, none of the reasoning of the Massachusetts and Ohio cases can, apply to the case at bar, but, upon the contrary, they expressly sustain the reasoning of judge Dentó, in the case above mentioned.
The rule, therefore, to be deduced from the cases above cited, seems to be this, that causes of action of the kind set forth in the complaint in this action, are not recognized by the common law, and that statutes of any particular state giving such rights of action, have no extra territorial jurisdiction ; that causes of action of this character arising under statutes of one state, may be enforced in another state, provided it is made to appear that the maintenance of such causes of action is in conformity with the policy of the state in which the action is brought and are recognized by the laws of that state.
It follows, therefore, that the demurrer must be overruled, the défendants to have leave to answer upon payment of costs.